
	

113 S809 IS: Genetically Engineered Food Right-to-Know Act
U.S. Senate
2013-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 809
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2013
			Mrs. Boxer (for herself,
			 Ms. Murkowski, Mrs. Gillibrand, Mr.
			 Blumenthal, Mr. Begich,
			 Mr. Tester, Mr.
			 Sanders, Mr. Merkley,
			 Mr. Schatz, and Mr. Heinrich) introduced the following bill; which
			 was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  require that genetically engineered food and foods that contain genetically
		  engineered ingredients be labeled accordingly.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Genetically Engineered Food
			 Right-to-Know Act.
		2.Purpose and
			 findings
			(a)PurposeThe
			 purpose of this Act is to establish a consistent and enforceable standard for
			 labeling of foods produced using genetic engineering, including fish, thereby
			 providing consumers with knowledge of how their food is produced.
			(b)FindingsCongress
			 finds that—
				(1)the process of
			 genetically engineering food organisms results in material changes to food
			 derived from those organisms;
				(2)the Food and Drug
			 Administration requires the labeling of more than 3,000 ingredients, additives,
			 and processes;
				(3)individuals in
			 the United States have a right to know if their food was produced with genetic
			 engineering for a variety of reasons, including health, economic,
			 environmental, religious, and ethical;
				(4)more than 60
			 countries, including the United Kingdom and all other countries of the European
			 Union, South Korea, Japan, Brazil, Australia, India, China, and other key
			 United States trading partners have laws or regulations mandating disclosure of
			 genetically engineered food on food labels;
				(5)in 2011, Codex
			 Alimentarius, the food standards organization of the United Nations, adopted a
			 text that indicates that governments can decide on whether and how to label
			 foods produced with genetic engineering; and
				(6)mandatory
			 identification of food produced with genetic engineering can be a critical
			 method of preserving the economic value of exports or domestically sensitive
			 markets with labeling requirements for genetically engineered foods.
				3.Amendments to
			 the Federal Food, Drug, and Cosmetic Act
			(a)In
			 generalSection 403 of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C.
			 343) is amended by adding at the end the following:
				
					(z)(1)If it is a food that
				has been genetically engineered or contains 1 or more genetically engineered
				ingredients, unless such information is clearly disclosed, as determined by the
				Secretary.
						(2)This paragraph does not apply to food
				that—
							(A)is served in restaurants or other
				similar eating establishments, such as cafeterias and carryouts;
							(B)is a medical food (as defined in
				section 5(b) of the Orphan Drug Act);
							(C)is a food that would be subject to
				this paragraph solely because it was produced using a genetically engineered
				vaccine; or
							(D)is a food or processed food that would
				be subject to this paragraph solely because it includes the use of a
				genetically engineered processing aid (including yeast) or enzyme.
							(3)In this paragraph:
							(A)The term genetic
				engineering means a process involving the application of—
								(i)in vitro nucleic acid techniques,
				including recombinant deoxyribonucleic acid (DNA) and direct injection of
				nucleic acid into cells or organelles; or
								(ii)fusion of cells beyond the
				taxonomic family that—
									(I)overcome natural physiological
				reproductive or recombinant barriers; and
									(II)are not techniques used in traditional
				breeding and selection.
									(B)The term genetically
				engineered, used with respect to a food, means a material intended for
				human consumption that is—
								(i)an organism that is produced
				through the intentional use of genetic engineering; or
								(ii)the progeny of intended sexual or
				asexual reproduction (or both) of 1 or more organisms that is the product of
				genetic engineering.
								(C)The term genetically engineered
				ingredient means a material that is an ingredient in a food that is
				derived from any part of an organism that has been genetically engineered,
				without regard to whether—
								(i)the altered molecular or cellular
				characteristics of the organism are detectable in the material; and
								(ii)the organism is capable for use as
				human
				food.
								.
			(b)Guaranty
				(1)In
			 generalSection 303(d) of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C.
			 333(d)) is amended—
					(A)by striking
			 (d) and inserting (d)(1); and
					(B)by adding at the
			 end the following:
						
							(2)(A)No person shall be
				subject to the penalties of subsection (a)(1) for a violation of subsection
				(a), (b), or (c) of section 301 involving food that is misbranded within the
				meaning of section 403(z) if such person (referred to in this paragraph as the
				recipient) establishes a guaranty or undertaking that—
									(i)is signed by, and contains the name
				and address of, a person residing in the United States from whom the recipient
				received in good faith the food (including the receipt of seeds to grow raw
				agricultural commodities); and
									(ii)contains a statement to the effect
				that the food is not genetically engineered or does not contain a genetically
				engineered ingredient.
									(B)In the case of a recipient who, with
				respect to a food, establishes a guaranty or undertaking in accordance with
				subparagraph (A), the exclusion under such subparagraph from being subject to
				penalties applies to the recipient without regard to the manner in which the
				recipient uses the food, including whether the recipient is—
									(i)processing the food;
									(ii)using the food as an ingredient in
				a food product;
									(iii)repacking the food; or
									(iv)growing, raising, or otherwise
				producing the food.
									(C)No person may avoid responsibility or
				liability for a violation of subsection (a), (b), or (c) of section 301
				involving food that is misbranded within the meaning of section 403(z) by
				entering into a contract or other agreement that specifies that another person
				shall bear such responsibility or liability, except that a recipient may
				require a guaranty or undertaking as described in this subsection.
								(D)In this subsection, the terms
				genetically engineered and genetically engineered
				ingredient have the meanings given the terms in section
				403(z).
								.
					(2)False
			 guarantySection 301(h) of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C.
			 331(h)) is amended by inserting or 303(d)(2)
			 after section 303(c)(2).
				(c)Unintended
			 contaminationSection 303(d) of the Federal Food, Drug, and
			 Cosmetic Act (21
			 U.S.C. 333(d)), as amended by subsection (b), is further
			 amended by adding at the end the following:
				
					(3)(A)No person shall be
				subject to the penalties of subsection (a)(1) for a violation of subsection
				(a), (b), or (c) of section 301 involving food that is misbranded within the
				meaning of section 403(z) if—
							(i)such person is an agricultural
				producer and the violation occurs because food that is grown, raised, or
				otherwise produced by such producer, which food does not contain a genetically
				engineered material and was not produced with a genetically engineered
				material, is contaminated with a food that contains a genetically engineered
				material or was produced with a genetically engineered material; and
							(ii)such contamination is not intended
				by the agricultural producer.
							(B)Subparagraph (A) does not apply to an
				agricultural producer to the extent that the contamination occurs as a result
				of the negligence of the
				producer.
						.
			(d)Promulgation of
			 regulationsNot later than 1 year after the date of enactment of
			 this Act, the Secretary shall promulgate proposed regulations establishing
			 labeling requirements for compliance in accordance with section 403(z) of the
			 Federal Food, Drug, and Cosmetic Act, as added by subsection (a).
			
